SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant |X| Filed by a Party other than the Registrant |_| Check the appropriate box: Preliminary proxy statement. |_|Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2). |_|Definitive proxy statement. |X|Definitive additional materials. |_|Soliciting material pursuant to Rule 14a-12. Cortland Trust, Inc. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): |X|No fee required. |_|Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies:N/A (2) Aggregate number of securities to which transaction applies:N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):N/A (4) Proposed maximum aggregate value of transaction:N/A (5) Total fee paid:$0 |_|Fee paid previously with preliminary materials. |_|Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid:N/A (2) Form, Schedule or Registration Statement No.:N/A (3) Filing Party:N/A (4) Date Filed:N/A CORTLAND TRUST, INC. c/o Reich & Tang Asset Management, LLC (“RTAM”) 600 Fifth Avenue, 8th Floor New York, NY 10020-2302 The Fundrecently contacted you regarding a SpecialMeeting of Shareholders scheduled for November 5, 2007.The Fund’s records indicate that we have not received your vote. We urge you to vote as soon as possible in order to allow the Fund to obtain a sufficient number of votes to hold the Meeting as scheduled. 1-877-333-2305 Voting is very important. Please vote now to besure your vote isreceived in time for the November 5, 2007Special Meeting ofShareholders. Cortland Trust, Inc.has made it very easy for you to vote.Choose one of the following methods: · Speak to a live Proxy Specialist by calling the number above.We can answer any of your questions and record your vote. (open: M-F 9:30am – 9pm, Sat 10am – 6pm ET) · Log on to the website noted on your proxy card and enter your control number printed on the card, and vote by following the on-screen prompts. · Call the phone number on the proxy card and enter the control number printed on the card and follow the touchtone prompts. · Mail in your signed proxy card in the envelope provided. Voting takes only a few minutes. PLEASE VOTE TODAY.
